NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AIZHI DUAN,                                     No.    16-70340

                Petitioner,                     Agency No. A087-875-064

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Aizhi Duan, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law. Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir. 2013). We

grant the petition for review and remand.

      The IJ denied asylum, withholding of removal, and CAT protection based on

the determinations that Duan’s testimony was not credible, and the documentary

evidence did not independently establish eligibility for relief. In affirming the IJ’s

adverse credibility determination, the BIA erred by failing to address Duan’s

contention that the deficiencies in her testimony were due to unreliable or faulty

interpretation. See Rios v. Lynch, 807 F.3d 1123, 1126 (9th Cir. 2015) (BIA’s

failure to address a claim “constitutes error and requires remand.”);

Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (“IJs and the BIA are

not free to ignore arguments raised by a petitioner.”); see also He v. Ashcroft, 328

F.3d 593, 598 (9th Cir. 2003) (“[F]aulty or unreliable translations can undermine

the evidence on which an adverse credibility determination is based.”). Thus, we

grant the petition for review and remand for further proceedings consistent with

this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      The government must bear the costs for this petition for review.

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                   16-70340